929 A.2d 1090 (2007)
192 N.J. 396
In the Matter of Jose M. CAMERON, an Attorney at Law (Attorney No. XXXXXXXXX.)
Supreme Court of New Jersey.
September 7, 2007.

ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 07-058, concluding that JOSE M. CAMERON of PERTH AMBOY, who was admitted to the bar of this State in 1978, should be reprimanded for violating RPC 1.1(a) (gross neglect), RPC 1.3 (lack of diligence), RPC 1.4(b) (failure to keep a client reasonably informed about the status of a matter and to comply promptly with reasonable requests for information), and RPC 1.16(d) (failure to protect a client's interest upon termination of the representation);
And the Court having determined from its review of the matter that an admonition is the appropriate quantum of discipline for respondent's unethical conduct;
And good cause appearing;
*1091 It is ORDERED that JOSE M. CAMERON is hereby admonished; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent's file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.